                        Case 6:19-mj-00667-JWF Document 6 Filed 07/29/19 Page 1 of 1

AO 91 (Rev. 02/09) Criminal Complaint



                                                  States District
                                                           for the
                                                Western District of New Yo                    Vi.'2.9

                                                                                       ----U-OE
               United States of America                                                ^ERN DiST3^
                                                                            Case No. 19-MJ-                       C2>
                                V.



                   JEFFREY MARTIN                                                                                rv>
                                                                                                                 cr>


                           Defendant                                                                            -o


                                                 ARREST WARRANT                                                         i«J
                                                                                                                CD
                                                                                                                r\j
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay
(name ofperson to be arrested) JEFRREY MARTIN, who is accused of an offense or violation based on the following
document filed with the Court:

• Indictment • Superseding Indict         • Information         • Superseding Information         X Complaint

CProbation Violation Petition GBupervised Release Violation Petition CT/iolation Notice DOrder of the Court

This offense is briefly described as follows:

the defendant did violate Title 18, United States Code, Section 2251(a) by knowingly employing, using, persuading,
inducing, enticing or coercing a minor to engage in sexually explicit conduct for the purpose of producing any visual
depiction of such conduct with that visual production being produced using materials that had been mailed, shipped or
transported in or affecting interstate or foreign commerce; and, did violate Title 18, United States Code, Section
2252A(a)(2)(A)&(B) by knowingly distributing child pornography that had been transported in and affecting interstate or
foreign commerce by computer; and did violate Title 18, United States Code, Section 2252A(a)(5)(B) by knowingly
possessing material that contained an image of child pomograplar hat was Py           d using materials that had been
transported in interstate or foreign commerce.

Date:               R
                                                                                      Issuing officer's signature
City and state: Rochester. New York                                            Jonathan W. Feldman. U.S. Magistrate Judge
                                                                                       Printed name and title




                                                            Return

             This warrant was received on (date) 7jo-loj ^9 ,and the person was arrested on (date) ^12^"^ Ij ^
   at (city and state) Ejrr,) rcf ^ A/ V                    .              ^
   Date:       1   juafML                                                        Arre^ng officer s:     ature


                                                                               P-p tUaE'^co-fl- / SA
                                                                                   Printed name and title   '
